Citation Nr: 1800354	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  17-50 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Meniere's disease.

2.  Entitlement to service connection for Meniere's disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945 in the United States Army.  He is a recipient of the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied the Veteran's claim of service connection for a Meniere's disease.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence associated with the claims file since the March 2008 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for a Meniere's disease and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision that denied a claim of service connection for a Meniere's disease is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017). 

2.  The criteria for reopening a previously denied claim of service connection for a Meniere's disease have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that new and material evidence has been received to reopen a claim of service connection for Meniere's disease.  The claim was previously denied because the evidence did not show a nexus between the Veteran's Meniere's disease and his military service.  See March 2008 rating decision.  In April 2016, the Veteran submitted a Disability Benefits Questionnaire that notes that he had hearing impairment with vertigo, indicating a possible link between the Veteran's service-connected hearing loss and his claimed Meniere's disease.  The Board finds this evidence new and material.  Therefore, the claim is reopened and will be decided on the merits after additional development is undertaken, as described in the Remand section below.  


ORDER

New and material evidence having been submitted, the claim of service connection for Meniere's disease is reopened.


REMAND

As noted above, the Veteran submitted a DBQ in April 2016 that suggests a possible link between his service-connected hearing loss and his claimed Meniere's disease.  The DBQ is unsigned and its author is not identified.  Furthermore, it is unclear if the author is stating that the Veteran's vertigo is caused or aggravated by his service-connected hearing loss and, if so, why.  In addition, the Veteran has attributed his Meniere's disease to a head trauma he sustained during service; however, these contentions have not been addressed.  For these reasons, the Board finds that a remand is necessary for a VA examination and medical opinion as to the nature and etiology of the Veteran's Meniere's disease.  See 38 C.F.R. § 3.159(c)(4) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Meniere's disease, to include the author of the April 2016 DBQ.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should obtain any outstanding VA treatment records. 

2.  After obtaining any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his Meniere's disease.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

The Veteran contends that his Meniere's disease is related to a head trauma that he sustained during service.  In his August 2016 Notice of Disagreement, he stated that he was hit in the head by a metal bar, that he was patched up by a medic, and that he continued to experience head discomfort throughout service.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements regarding reported symptoms, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that his Meniere's disease is etiologically related to his military service, to include the reported head trauma.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's Meniere's disease is caused or aggravated by (that is, caused a permanent increase in severity that is beyond the normal progression of the disease) his service-connected bilateral hearing loss and/or tinnitus.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the Statement of the Case (SOC).  If any benefit sought is not granted, the Veteran should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


